The Chancellor.
This is an application for the appointment of a receiver of the property of the defendant Mann, a judgment debtor against whom an execution has been returned unsatisfied, and also of the property of the defendant Franklin, upon the ground that it has been fraudulently transferred to him. The application is not opposed as to the property of the judgment debtor, if she has any, and a reference is directed accordingly to a master in the county where she resides. The answer, however, appears to contain a full denial of the alledged fraud in the sale to Franklin; and that, in this stage of the cause, is sufficient to prevent the application being granted as to him. So much of the motion, therefore, as seeks the appointment of a receiver of the property assigned or sold to the defendant Franklin, is denied, with $10 costs.